Grant, J.
This case was before the court on a motion to dismiss the writ of error 142 Mich. 477. A full statement of the case and of the issues involved is there made, and needs no repetition here. On the same day that the oral examination of the garnishee defendant was filed the-court below rendered a judgment against him for the *437amount of the judgment against the principal defendant. The defendant under the statute (3 Comp. Laws, § 10610) was entitled to 10 days thereafter to demand a trial of the cause. Garnishee proceedings are harsh, and the statutes authorizing them must be strictly followed.
It is urged that the defendant waived this 10-day provision by appearing and arguing the case at the time the •disclosure was filed. What the argument against the entering of the judgment was at that time the record fails to show, and counsel do not agree upon it. Both the disclosure and the oral examination deny liability. The judgment recites that “ the court, having heard the proofs ■offered and the argument of counsel for the respective parties, judgment is rendered,” etc. That is all the record shows. It cannot be construed into a waiver of the right conferred by the statute to demand a trial.
Judgment reversed, and case remanded for further proceedings.
Blair, Montgomery, Ostrander, and Moore, JJ., (concurred.